417 F.2d 635
Michael Francis AGIUS, a/k/a Michael Rockford Ages, Appellants,v.UNITED STATES of America, Appellee.
No. 25228.
United States Court of Appeals Fifth Circuit.
October 22, 1969.

Appeal from the United States District Court for the Southern District of Florida; William O. Mehrtens, Judge.


1
Neal J. Dunn, Miami, Fla., for appellants.


2
Theodore Klein, Asst. U. S. Atty., Miami, Fla., for appellee.


3
ON PETITION FOR REHEARING OF 413 F.2d 915 AND PETITION FOR REHEARING EN BANC


4
Before THORNBERRY and SIMPSON, Circuit Judges, and SUTTLE, District Judge.

PER CURIAM:

5
The Petition for Rehearing having previously been denied and the Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is also denied. At his request, it is noted that Judge Carswell voted for Rehearing En Banc.